513 F.2d 1130
TECHNITROL, INC., Plaintiff-Appellant and Cross-Appellee,v.NCR CORPORATION, Defendant-Appellee and Cross-Appellant.
Nos. 74-1904, 74-1905.
United States Court of Appeals,Seventh Circuit.
Argued Feb. 21, 1975.Decided April 18, 1975.

Theodore W. Anderson and William M. Wesley, Chicago, Ill., for NCR corp.
S. C. Yuter, New York City, for Technitrol.
Before CUMMINGS, PELL and TONE, Circuit Judges.
PER CURIAM.


1
Plaintiff Technitrol, Inc. appeals from an order granting summary judgment, based upon laches, in favor of the defendant NCR Corporation.  Defendant NCR Corporation cross-appeals from the same order, arguing that it should have been awarded attorney fees under 35 U.S.C. § 285.  Although the District Court did not finally adjudicate the claims against another defendant, the order is appealable because it included a determination and direction for the entry of judgment as to NCR pursuant to Rule 54(b), Fed.R.Civ.P.  We affirm the judgment of the District Court in all respects and adopt Parts I through IV of the memorandum opinion and order of that court, Technitrol, Inc. v. Memorex Corp., 376 F.Supp. 828 (N.D.Ill.1974), as the opinion of this court.


2
Affirmed.